Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In response to the amendments received 09/20/2021 and 03/04/2022:
	Claims 1-15 and 21 are pending in the current application. Claim 1 has been amended. Claims 15 and 21 are new. Claims 16-19 have been cancelled in the response to the restriction received 03/04/2022. Claims 8-9 remain withdrawn without traverse. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Interpretation
Claim 1 recites “wherein the buffer space extends around a complete perimeter of the battery casing that extends about the longitudinal axis” is interpreted using the broadest reasonable interpretation to mean that the buffer space fills the perimeter of the battery casing; however, as long as the buffer space extends about the full length of longitudinal axis and around the circumference, it still reads on this limitation. Therefore, even if the buffer space has a wall/beam/protrusion within it, or a gap in the space the limitation is met. 
Claim 1 recites“…a longitudinal axis between upper and lower surfaces”; however, given the top is not defined by the cap any side of the battery can be interpreted as upper and lower surfaces if the battery is rotated. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2,4, 10-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0107678).
Regarding claim 1, Kim teaches a battery cell 100 (P10) comprising: 
	a jelly-roll type electrode assembly 10 (P45); 
	a battery casing 15 extending along a longitudinal axis between upper and lower surfaces and having side surfaces extending therebetween (P43.52; Fig. 2), the jelly-roll type electrode assembly 10 being accommodated in the battery casing 15 (Fig. 2); and 
an isolation wall, or elastic members 71/72 providing a buffer space S1/S2 between a sidewall of the battery casing and the electrode assembly (P66-67.72-76; Fig. 2.7-9. 12), the buffer space configured to accommodate deformation of the electrode assembly when the electrode assembly is expanded such that deformation of the side surfaces of the battery casing is prevented from occurring (P74-78.88. 91-98; Fig. 8 – where expansion force is not transferred to case and imaginary lines show deformation of cell and walls), wherein the buffer space extends around a complete perimeter of the battery casing that extends about the longitudinal axis (Fig. 7.8-9.13). 
Regarding claim 2, Kim teaches the battery casing has a prismatic shape (P51. 70). 
Regarding claim 4, Kim teaches the isolation wall, or elastic member 71/72 is positioned in close contact with an outer surface of the electrode assembly 10 such that deformation of the isolation wall 71/72 occurs corresponding to a shape of the electrode assembly when the electrode assembly is expanded (P74-84; Fig. 7-8 – where the elastic members, including springs and tapering wall are compressed upon expansion of the assembly) 
Regarding claim 10, Kim teaches when the electrode assembly is expanded and then contracted to an original shape thereof, the isolation wall is expanded and then restored to a previous shape thereof (P74-75; Fig. 8 – where when the assembly is expanded [imaginary line state] the isolation wall, or elastic members slid and move, or incline and go between this compressed position and a relaxed position when the assembly is not expanded)
Regarding claim 11, Kim teaches the electrode assembly is configured to expand such that a change in an outer diameter of a central portion thereof is largest with respect to a height of the electrode assembly (P79 – wherein the swelling of the assembly is in the center of the assembly).  
Regarding claim 13, Kim teaches the lower surface of the battery casing has a single-walled structure (Fig. 2. 12). 
Regarding claim 15, Kim teaches the buffer space extends a full height of the battery casing along the longitudinal axis (Fig. 2.5). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to at least claim 1 above.
Regarding claim 3, Kim teaches that the elastic members absorb a great portion of the expansion force to effectively prevent the cell from expanding, wherein the case is made with the greatest mechanical stiffness to prevent the swelling (P68.76) and the expansion force of the assembly is absorbed by the buffer wall, or elastic members before it is transferred and distributed to the case, therefor preventing swelling (P88). Kim also teaches the isolation wall is supported by a predetermined pressure from a force of the case (P98). 
Kim is silent in teaching the gap between the isolation wall and the sidewall is in a range of 80% to 110% of a thickness of the sidewall; however, in light of the teachings of Kim, a skilled artisan would seek to find a buffer space that prevents deformation of the battery case while not making the size of the battery case too large and provides the predetermined pressure on the isolation wall from the case while absorbing enough of the force from expansion with respect to the thickness.  
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a buffer space such that a gap is defined between the isolation wall and the sidewall, as taught by Kim, and arrive at a range of 80% to 110% of a thickness of the sidewall based on an amount of change in thickness in the electrode assembly before and after expansion of the assembly in order to have a space that prevents deformation of the battery casing by preventing some or all pressure from being directly applied to the battery casing. Furthermore, one of ordinary skill in the art would want to have a gap large enough to prevent short-circuiting if the assembly contacted the case.
The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 12, Kim teaches the isolation wall, or elastic member is configured such that a height thereof covers the electrode assembly and covers a height of at least 60% of the height of the case (Fig. 2. 6-12). 
Additionally, one of ordinary skill in the art could have easily selected the isolation wall to be within the claimed range of 60% to 100%, to cover the height of the electrode assembly which a skilled artisan would be motivated to do in order to maximize use of space relative to the container to increase capacity. 
The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 Regarding claim 14, Kim teaches in the background section batteries can be used in devices, while Kim does not expressly teach or show an example using the invented battery, it would be obvious to use the battery of Kim in a device to have a device with a battery that does not get deformed. 
Regarding claim 21, Kim teaches the battery 100 may be a cylindrical rechargeable battery, or the casing can have a cylindrical shape (P43-44; Fig. 1-2 – battery includes casing). 
Kim is silent in teaching when the casing is a cylindrical shape the buffer space defines an annular region extending around the longitudinal axis; however, Kim teaches that the buffer space surrounds the battery (P51. 67-70; Fig. 2.5.7.9) to prevent swelling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the buffer space define an annular region extending around the longitudinal axis when the casing is cylindrical, as shown when the case is of cuboid or rectangular shape, to create the battery of Kim and to prevent the cell swelling. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to at least claim 1 above, and further in view of Lee et al. (US 2013/0273401).
Regarding claims 5-6, Kim teaches the isolation wall, or elastic members are made of stainless steel (P72). 
Kim is silent in teaching what the sidewall is made of, or the battery casing is configured such that the sidewall and the isolation wall are made of the same material; however, Lee, in a similar field of endeavor related to battery cells with a case and jelly-roll assembly (P6) teaches that it is well-known, or conventional cases for such batteries may be made of stainless steel (P87). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the battery casing sidewall of Kim of stainless steel, as taught by Lee, because it is a well-known battery casing material and therefore have the isolation wall and sidewall made of the same material. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to at least claim 5 above, and further in view of Seob et al. (KR 2005/0015006 A). 
Regarding claim 7, modified Kim teaches the battery casing should be made with the greatest mechanical stiffness (P76) and that the elastic members should be elastic enough to change shape and absorb the expansion force (P87-88). 
Modified Kim is silent in teaching the battery casing is configured such that thickness of the sidewall is in a range of 100% to 300% of a thickness of the isolation wall; however, Shoji, in a similar field of endeavor related to a battery (abstract), teaches that the stiffness, or ability to prevent deformation, can be increased by increasing thickness (pg. 3). Shoji teaches that making a casing wall thicker can prevent swelling phenomenon (pg. 3). Further a person of ordinary skill in the art would seek to find a thickness of the isolation wall that allows deformation/swelling, and a thickness of the sidewall that does not allow deformation/swelling without making the battery too heavy and minimizing cost on material. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a thickness of the isolation wall that allows swelling, and a thickness of the sidewall that does not allow swelling, as taught by Shoji and arrive at a range where the thickness of the sidewall is 100% to 300% of a thickness of the isolation wall in modified Kim. 
Response to Arguments 
The arguments received 09/20/2022 are based on the claims as newly amended which have been addressed in full in the rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smythe (US 2016/0104873) teaches an isolation wall to space the battery away from the housing of the battery pack (P79). 
Peng et al. (US 2016/0301050 A) teaches a gap between the battery and the peripheral wall of the chamber to allow for deformation and maintain a gap between the assembly and casing sidewalls (P80-81). 
Hamada et al. (US 2016/0172637) teaches an isolation wall and buffer space that prevent the deformation of the case when the battery swells or expands (P5-61 etc.; Fig. 7)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729                                                                                                                                                                                            
/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729